MEMORANDUM**
Floyd Mauch petitions pro se for review of the decision of the National Transportation Safety Board (“NTSB”) affirming the order of the Federal Aviation Administration revoking Mauch’s airman certificate pursuant to 49 U.S.C. § 44709(d). We have jurisdiction pursuant to 49 U.S.C. § 1153.
We deny the petition for review because the NTSB’s decision is supported by substantial evidence and free of legal error. See Kolek v. Engen, 869 F.2d 1281, 1285 (9th Cir.1989).
We lack jurisdiction to review the FAA’s prior order suspending Mauch’s license for 240 days because Mauch failed to timely appeal that order. See Tur v. FAA, 104 F.3d 290, 292-93 (9th Cir.1997).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.